Case 1:18-cr-00693-RMB Document 125 Filed 09/18/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, ae :
Government, : 18 Cr 693 (RMB)
~ against - : ORDER
OWENS et al., :
Defendant(s).
pence nee ree ee ee eee xX

 

The oral argument in this matter is rescheduled from 10:00 am on October 29, 2019

to 9:00 am on October 29, 2019,

Dated: New York, New York

September 18, 2019 eM a

RICHARD M. BERMAN
US.D.S.

 

 

et te ar ERE ARE Te I SE
er EHS EPC a STD PLA RA

   

 

“ SRONICALLY FILED

“Sd

. soon z t

 

 

 

 
